DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Preliminary amendment filed 30 September 2020 is acknowledged.  Claim 14 has been amended.  Claims 1-15 are pending.

Election/Restrictions
Applicant’s election without traverse of species a, FIGs. 3A-3L, claims 1-7, 14, and 15 in the reply filed on 18 November 2022 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 November 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statement filed 16 March 2021 has been fully considered.

Claim Objections
Claims 2, 3, 5, 6, and 7 are objected to because of the following informalities:
Claim 2 recites the limitation, “forming the plurality of transparent driving electrodes at sides facing away from the base substrate, of the photoelectric detection devices.”  This recitation appears to contain a typographical error and may be corrected as, “forming the plurality of transparent driving electrodes at sides facing away from the base substrate[[,]] of the photoelectric detection devices.”
Claim 3 recites the limitation, “aligning and bonding a side provided with the first electrodes, of the first silicon-based substrate and a side provided with the conductive bonding layers, of the second silicon-based substrate.”  This recitation appears to contain typographical errors and may be corrected as, “aligning and bonding a side provided with the first electrodes[[,]] of the first silicon-based substrate and a side provided with the conductive bonding layers[[,]] of the second silicon-based substrate.”
Claim 5 recites the limitation, “transferring the photoelectric detection devices to a surface of provided with the detection signal lines, of the base substrate.”  This recitation appears to contain typographical errors and may be corrected as, “transferring the photoelectric detection devices to a surface 
Claim 6 recites the limitation, “wherein after the transferring the photoelectric detection devices to the base substrate.”  This recitation appears to incorrectly reference a previous process step and may be corrected as, “wherein after the transferring the photoelectric detection devices to a base substrate.”
Claim 7 recites the limitations, “wherein after the forming the common transparent electrode layer on the first planarization layer and before the forming the plurality of transparent driving electrodes, the preparation method further comprises: [ ] the forming the plurality of transparent driving electrodes at the sides, facing away from the base substrate, of the photoelectric detection devices.”  This recitation appears to contain typographical errors and to incorrectly reference previous process steps, and may be corrected as, “wherein after the forming a common transparent electrode layer on the first planarization layer and before the forming a plurality of transparent driving electrodes, the preparation method further comprises: [ ] the forming a plurality of transparent driving electrodes at 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Application Publication 2016/0268491, hereinafter Wu ‘491) in view of Okumura (US Patent Application Publication 2003/0034542, hereinafter Okumura ‘542) both of record.
With respect to claim 1, Wu ‘491 teaches (FIGs. 6A-6I) a preparation method of an array substrate applied to a digital microfluidic chip substantially as claimed, comprising:
forming (FIG. 6B) a plurality of photoelectric detection devices (125) on a silicon-based substrate (110) ([0025, 0062-0064]); and
transferring (FIG. 6I) the photoelectric detection devices (125) to a base substrate (20) by adopting a micro transfer printing process (the bonding of the photoelectric detection devices 125 to the base substrate 20 is a micro transfer printing process) ([0062-0064]).
Thus, Wu ‘491 is shown to teach all the features of the claim with the exception of forming a plurality of transparent driving electrodes on the base substrate, wherein the transparent driving electrodes are insulated from the photoelectric detection devices.
However, Okumura ‘542 teaches (FIG. 23) a plurality of transparent driving electrodes (84) on a base substrate (21c), wherein the transparent driving electrodes are insulated (by insulating layer 21c) from the photoelectric detection devices (83) ([0138]) for driving functional elements ([0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the preparation method of an array substrate of Wu ‘491 further comprising forming a plurality of transparent driving electrodes on the base substrate, wherein the transparent driving electrodes are insulated from the photoelectric detection devices as taught by Okumura ‘542 for driving functional elements.

With respect to claim 14, Wu ‘491 and Okumura ‘542 teach an array substrate, being prepared by using the preparation method according to claim 1 substantially as claimed (see rejection of claim 1 above).

With respect to claim 15, Wu ‘491 and Okumura ‘542 teach teaches a digital microfluidic chip, comprising the array substrate according to claim 14 substantially as claimed (see rejection of claim 1 above).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu ‘491 and Okumura ‘542 as applied to claim 1 above, and further in view of Hu et al. (US Patent Application Publication 2013/0126081, hereinafter Hu ‘081) of record.
With respect to claim 2, Wu ‘491 and Okumura ‘542 teach the device as described in claim 1 above with the exception of the additional limitation wherein the forming a plurality of transparent driving electrodes on the base substrate comprises: forming the plurality of transparent driving electrodes at sides facing away from the base substrate, of the photoelectric detection devices after the photoelectric detection devices are transferred to the base substrate.
However, Hu ‘081 teaches (FIG. 15) forming a transparent driving electrode (420) over a functional element after said functional element is transferred to a base substrate (400) to drive said functional elements ([0128]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced wherein the forming a plurality of transparent driving electrodes on the base substrate of Wu ‘491 and Okumura ‘542 comprising: forming the plurality of transparent driving electrodes at sides facing away from the base substrate, of the photoelectric detection devices after the photoelectric detection devices are transferred to the base substrate as taught by Hu ‘081 to drive said functional elements.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the preparation method of claim 3 in the combination of limitations as claimed, noting particularly the limitation, “forming patterns of a plurality of conductive bonding layers on a second silicon-based substrate, wherein the plurality of conductive bonding layers respectively correspond to the first electrodes [ ]; and patterning the photoelectric conversion film layer to form a plurality of photoelectric conversion units.”  Although these elements may not be patentable on their own, they overcome the prior art in combination with the elements of claims 1 and 2.
The closest prior art of record, Wu ‘491, is silent to a plurality of conductive bonding layers on a second silicon-based substrate (150).  Rogers et al. (US Patent Application Publication 2013/0333094) teaches (FIG. 1) a plurality of conductive bonding layers (110) on a second silicon-based substrate (100) ([0203]).  However, the plurality of conductive bonding layers (110) do not respectively correspond to any first electrodes.
Claims 4-7 are indicated allowable merely by virtue of their dependency from claim 3 indicated allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bower et al. (US Patent Application Publication 2015/0372187);
Hu et al. (US Patent Application Publication 2014/0159066);
Bower et al. (US Patent Application Publication 2018/0138071); and
Prevatte et al. (US Patent Application Publication 2018/0031974) teach micro transfer printing processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826